Citation Nr: 0533616	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the cervical spine, currently rated 
20 percent disabling.  

2.  Entitlement to service connection for a chronic low back 
disability.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for degenerative joint 
disease of unspecified joints.  

5.  Entitlement to service connection for chronic residual 
disability stemming from the surgical removal in service of a 
benign lesion on the right testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Navy from 
December 1960 to December 1964; and in the U.S. Army from 
February 1976 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In March 2005, the appellant and his wife 
testified at a hearing held before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board cannot view the August 2003 VA spinal examination 
as adequate for rating purposes.  First of all, only range of 
motion figures for the cervical spine were included in this 
report.  Although it was indicated that there are continuing 
neurological deficits associated with the service-connected 
cervical intervertebral disc syndrome (IVDS), a separate 
neurological evaluation was not performed.  This neurological 
information would be necessary in order to properly rate this 
disability under the current rating criteria, which specify 
that IVDS will be rated based upon the number of 
incapacitating episodes, or based upon the General Rating 
Formula for Disabilities and Injuries of the Spine (which 
mandates separate ratings for any associated objective 
neurologic abnormalities), whichever method results in the 
higher rating.  The August 2003 VA examination also does not 
reflect information concerning the frequency of 
incapacitating episodes associated with the cervical IVDS.  
The RO has also not clearly stated the factual basis for the 
current 20 percent rating-i.e., number of incapacitating 
episodes or General Rating Formula; nor has it given adequate 
reasons and bases for this rating action.  Without this 
information, the appellant will not be able to effectively 
argue in support of this appeal.  Accordingly, a remand for a 
new and more comprehensive VA examination, together with a 
legally adequate statement of the reasons and bases for the 
current rating, is warranted in this case.  

At the hearing held in March 2005, it became apparent that 
the appellant has not yet submitted all of the pertinent 
evidence in support of his current appeals.  Omitted from the 
current record are some postservice medical treatment records 
and the medical records supporting a postservice disability 
determination by the Social Security Administration (SSA) 
which reportedly included a psychiatric evaluation which the 
appellant felt was especially relevant to his claim.  The 
appellant undertook at the hearing to obtain and submit this 
additional evidence, and all pertinent evidence in his 
possession.  The record was held open for 60 days for this 
purpose.  In July 2005, an additional 120 days (through 
November 10, 2005) was granted to the appellant at his 
request for the submission of supporting evidence.  However, 
nothing has been received from the appellant.  The Board must 
therefore undertake to obtain at least the missing SSA 
records, and the appellant should again be given an 
opportunity to identify and/or submit all relevant evidence 
to support his appeals.  

The Board notes that the RO letters of June 20, July 23, and 
November 12, 2003, did not include the notice required by the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) with respect to the claims 
seeking service connection for degenerative joint disease of 
unspecified joints and chronic residual disability stemming 
from the surgical removal in service of a benign lesion on 
the right testicle.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to all of the current claims.  
This should include notice that the 
appellant should submit any pertinent 
evidence in his possession, including 
service medical records not already in 
the claims file.  The appellant should 
also be requested to at least identify 
the sources (name, address, dates, etc.) 
for all relevant postservice medical 
treatment for the disabilities at issue, 
and preferably to submit copies of all 
relevant medical records not already of 
record.   

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
medical evidence supporting a disability 
determination by the SSA in or about 1998 
pertaining to the appellant; and copies 
of all relevant VA medical treatment 
records not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA spinal examination which 
covers all relevant rating criteria for 
IVDS of the cervical spine (including the 
frequency of incapacitating episodes 
requiring bed rest prescribed by a 
physician, range of motion studies, and 
any objective neurologic abnormalities 
associated with the cervical IVDS).  

5.  After all appropriate development has 
been completed, including obtaining any 
appropriate additional examinations or 
medical opinions, the AMC or the RO 
should readjudicate the current claims on 
a de novo basis without reference to 
prior adjudications since September 2003.  
Since the claim seeking an increased 
rating for cervical IVDS was received in 
May 2003, this disability must be rated 
under the rating criteria in effect both 
on and before September 26, 2003.  The 
AMC or the RO must a provide full, clear 
and legally adequate written explanation 
of the reasons and bases for this rating 
action.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

